Citation Nr: 0028503	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-01 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from July 1968 to July 
1972.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

Multiple sclerosis was first manifested approximately 2 
decades after separation from service and is not related to 
any incident, disease, injury, or treatment received in 
service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  The record indicates the appellant has multiple 
sclerosis (MS) and medical opinion has linked this to 
service.  The Board also finds that all relevant facts have 
been properly developed, and that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If MS is manifested to a 
degree of 10 percent or more within 7 years of separation 
from service, it is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  When, after consideration 
of all evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

During a hearing held in January 2000 before the undersigned, 
the appellant testified that during service, he had fatigue, 
numbness of the legs, loss of balance, and that he fell off 
of a ladder on two occasions due to loss of balance.  He 
reported that he was hospitalized in Thailand for symptoms 
which included instability, weakness in the arms, and 
fatigue, which were reportedly diagnosed as mononucleosis 
(mono).  He also reported being exposed to extreme cold and 
having had frostbite in the knees.  He states that he had the 
same symptoms that he now has in service, but that he was 
diagnosed with mono at that time.  He contends that his 
symptoms in service indicate that he had MS at that time.  
The appellant was advised to submit all records, to include 
all medical records, in support of his claim.  38 C.F.R. 
§ 3.103 (1999).

The appellant submitted various medical articles concerning 
MS.  The articles describe the symptoms of MS, which include 
feelings of pins and needles in the hands and feet, numbness, 
loss of balance, clumsiness, slurred speech, sensitivity to 
heat and cold, fatigue, blurred or double vision, and 
difficulty walking.  One physician reported that MS can be 
benign, with a few minor attacks spread over many decades, or 
that deterioration can be rapid; most cases fall somewhere 
between these extremes.   The articles state that the cause 
of MS is not known, although, various theories have been 
pursued, such as diet deficiency, viruses, and environmental 
and other toxins.  An article notes that MS patients have 
been found to have over seven times higher levels of mercury 
in their cerebrospinal fluid.  The article also notes that 
the first episode of MS often follows a physical trauma or 
period of emotional stress, and that initial symptoms 
sometimes appear at the site of an injury (e.g., numbness in 
an arm or leg following a trauma in which that limb was 
injured).  The article further notes that medical researchers 
have long suspected a viral involvement in MS.  Recent 
research on patients infected with the Epstein-Barr virus (a 
form of the herpes virus believed to be the causative agent 
in infectious mononucleosis) showed that levels of essential 
fatty acids were very low after the illness, similar to the 
low levels found in MS patients.  This virus interferes with 
the body's ability to metabolize essential fatty acids, 
causing a partial breakdown of the body's immune system.  An 
acute episode of infection with the Epstein-Barr virus during 
adolescence could leave the door open to chronic illness such 
as MS some years later.    

The appellant has also submitted a letter from his physician 
(Dr. C.V.T.), dated in January 2000, which indicates that Dr. 
C.V.T. has determined, after reviewing the appellant's 
medical records, that it is at least as likely as not that 
the appellant's symptoms of MS began while on active duty.  
The weakness in his arms and legs, dizzy spells, and blurry 
vision are some examples of symptoms shown.  Dr. C.V.T. 
stated that although there was no known cause for MS, the 
appellant's exposure to hazardous chemicals may have been a 
possible contributing factor to his development of the 
disease.

The appellant's service medical records include, in pertinent 
part, a December 1970 treatment record which indicates that 
the appellant had a 1/2 inch laceration on the right middle 
finger.  He reported that he cut his hand in the engine 
department when the ladder slipped.  An April 1972 treatment 
record indicates that he was to see a medical officer for 
check up on mono caught in Thailand.  A medical record, dated 
in May 1972, indicates that he had mono last month, and was 
to have a mono spot test; the spot test was negative for 
mono.  His separation examination report, dated in July 1972, 
indicates that he reported having dizziness or fainting 
spells.  The neurological examination was normal and the 
examiner noted that all positive answers had been evaluated 
and considered to be non-disqualifying.

In May 1994, the appellant was seen by Dr. Moreta.  At that 
time, he had a 10 day history of progressive numbness.  After 
evaluation, there was an assessment of resolving transverse 
myelopathy.  Post-service medical records indicate that MS 
was not diagnosed until the 1990's.  The Board notes that 
medical records from the University Medical Center in Stony 
Brook dated in 1996 indicate that the appellant had his first 
attack 2 years ago, with left foot numbness which recovered 2 
months later.  Medical records from the St. Charles Hospital, 
dated in 1996, indicate that he had a history of MS for 2-3 
years.  Medical records from Dr. M.G., dated in 1996, 
indicate that the appellant reported the onset of his 
symptoms somewhere dating back approximately 1992 or 1994 
with numbness of the legs which spread up the body towards 
the groin.  Medical records from Dr. J.S. note symptoms of 
numbness in the feet and blurred vision in 1991. 

A VA medical opinion from Dr. A.M., Chief, Neurology Service, 
at the VA Medical Center in New York, indicates that Dr. A.M. 
found that it was not likely that any event (disease, injury, 
or treatment) in service caused the appellant's MS.  The 
doctor stated that the records showed that the appellant had 
tonsillectomy, dermabrasion, and dental work, including 
fillings while in service.  There was a report of a negative 
mono spot test in May 1972, but, there was no documentation 
of his treatment for mono prior to that.  There was no 
documentation of treatment for symptoms consistent with 
multiple sclerosis until 1994.  Therefore, it could not be 
stated that it was likely that his symptoms of MS began 
earlier.  The doctor went on to stay that the article 
provided by the appellant was not from a peer reviewed 
journal.  To date, there had been no peer-reviewed 
publications supporting the hypothetical relationship of 
either Epstein-Barr virus or any other specific pathogen to 
the development of MS.  The doctor also stated that her 
opinion was based on review of neurological textbooks and 
current neurological literature from peer-reviewed journals.  

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the claim for 
service connection.  The Board notes the appellant's 
assertion that he had symptoms associated with MS, such as 
fatigue, numbness of the legs, loss of balance, and weakness 
in the arms, while in service.   The Board also notes the 
statement from his physician indicating that his symptoms of 
MS (weakness in the arms/legs, dizzy spells, blurry vision) 
began in service. Service medical records, however, do not 
indicate any record of numbness, weakness in the arms/legs, 
or blurry vision.  His service medical records indicate that 
he had had mono around April 1972, and that at his separation 
examination in July 1972, he reported having had dizziness 
and fainting spells.  Post-service treatment records indicate 
that symptoms associated with MS were first noted somewhere 
between 1991 and 1994.  In addition, a May 2000 VA opinion 
also concluded that MS symptoms were not shown until 1994.  
Since MS is a neurological disorder, the Board finds the May 
2000 VA opinion, which was rendered by a neurologist, more 
probative than Dr. C.V.T.'s opinion (Dr. C.V.T.'s specialty 
is internal medicine).  In addition, the Board finds the VA 
expert's opinion that there is no known cause for MS more 
probative than the articles submitted by the appellant, which 
suggest a possible connection between MS and mono and various 
toxins.  As the expert indicated, there have been no peer-
reviewed publications supporting the hypothetical 
relationship of either the Epstein-Barr virus or any other 
specific pathogen to the development of MS.  Thus, although 
the appellant's service medical records do show complaints of 
dizziness and fainting spells, given that post-service 
treatment records indicate that symptoms of MS, which include 
numbness, did not begin until the 1990's, that MS was not 
diagnosed until approximately 2 decades after separation from 
service, and given the VA expert's opinion, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for MS.  

In concluding that the preponderance of the evidence is 
against the claim, the Board has considered the appellant's 
assertion that his symptoms in service were the manifestation 
of MS.  While he is competent to report his symptoms, he is 
not competent to make a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And, as explained above, 
the Board has weighed the medical evidence of record and has 
determined that the preponderance of the evidence, to include 
the medical opinions of record, are against entitlement to 
service connection.  The Board also notes that the appellant 
has had wartime service.  However, he has not reported that 
he has had combat or that MS was incurred in combat.  Thus, 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991), are 
inapplicable, and the claim is denied.


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.

 
		
	H.N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

